            Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


ALPHONSE NIBBS                                                                        PLAINTIFF


vs.                                   No. 5:18-cv-1103


TFS OILFIELD SERVICES, LLC; TEXAS
FUELING SERVICES, INC.; HANAN
TUCHSHNIEDER and MASON DUNCAN                                                       DEFENDANTS


                                       ORIGINAL COMPLAINT


      COMES NOW Plaintiff Alphonse Nibbs (“Plaintiff”), by and through his attorney

Josh Sanford of Sanford Law Firm, PLLC, and for his Original Complaint (“Complaint”)

against Defendants TFS Oilfield Services, LLC, Texas Fueling Services, Inc., Hanan

Tuchshnieder and Mason Duncan (collectively “Defendants”), and in support thereof he

does hereby state and allege as follows:

                            I. PRELIMINARY STATEMENTS

      1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, civil penalties and costs, including reasonable attorneys’ fees as a

result of Defendants’ failure to pay Plaintiff overtime compensation for hours worked in

excess of forty (40) hours per week.

      2.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.
                                            Page 1 of 9
                     Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
                           U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                                       Original Complaint
             Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 2 of 9



                              II. JURISDICTION AND VENUE

       3.      The United States District Court for the Western District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

       4.      The acts complained of herein were committed and had their principal effect

against the named Plaintiff herein within the San Antonio Division of the Western District

of Texas; therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                       III. THE PARTIES

       5.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       6.      Plaintiff is a resident and citizen of Harris County. He was employed by

Defendants a Frack Fuel Technician within the three (3) years preceding the filing of the

Original Complaint.

       7.      Plaintiff was employed by Defendants from about July of 2016 until about

March of 2017.

       8.      At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the Fair Labor Standards Act 29 U.S.C. § 201, et

seq.

       9.      Defendant TFS Oilfield Services, LLC, is a limited liability company licensed

to do business in the State of Texas.

       10.     TFS Oilfield Services, LLC’s registered agent for service of process is

Danny M. Sheena, 2500 West Loop South, Suite 518, Houston, Texas 77027.




                                              Page 2 of 9
                       Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                                         Original Complaint
            Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 3 of 9



      11.    Defendant Texas Fueling Services, Inc., is a corporation licensed to do

business in the State of Texas.

      12.    Texas Fueling Services, Inc.’s registered agent for service of process is

Danny M. Sheena, 2500 West Loop South, Suite 518, Houston, Texas 77027.

      13.    Defendant Hanan Tuchshnieder is an officer and member of TFS Oilfield

Services, LLC. Tuchshnieder is a manager of TFS Oilfield Services, LLC, and at all times

relevant hereto, had operational control over TFS Oilfield Services, LLC.

      14.    At all times relevant hereto, Tuchshnieder had the power to hire and fire

employees of TFS Oilfield Services, LLC, and supervised and set wages and wage

policies for TFS Oilfield Services, LLC, employees.

      15.    Tuchshnieder is an officer and director of Texas Fueling Services, Inc., and

at all times relevant hereto, had operational control over Texas Fueling Services, Inc.

      16.    At all times relevant hereto, Tuchshnieder had the power to hire and fire

employees of Texas Fueling Services, Inc., and supervised and set wages and wage

policies for Texas Fueling Services, Inc., employees.

      17.    Defendant Mason Duncan is an officer and member of TFS Oilfield

Services, LLC. Duncan is a manager of TFS Oilfield Services, LLC, and at all times

relevant hereto, had operational control over TFS Oilfield Services, LLC.

      18.    At all times relevant hereto, Duncan had the power to hire and fire

employees of TFS Oilfield Services, LLC, and supervised and set wages and wage

policies for TFS Oilfield Services, LLC, employees.

      19.    Duncan is an officer and director of Texas Fueling Services, Inc., and at all

times relevant hereto, had operational control over Texas Fueling Services, Inc.

                                            Page 3 of 9
                     Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
                           U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                                       Original Complaint
             Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 4 of 9



       20.    At all times relevant hereto, Duncan had the power to hire and fire

employees of Texas Fueling Services, Inc., and supervised and set wages and wage

policies for Texas Fueling Services, Inc., employees.

       21.    TFS Oilfield Services, LLC, is an “employer” within the meaning set forth in

the FLSA, and was, at all times relevant to the allegations in this Complaint, Plaintiff’s

employer.

       22.    Texas Fueling Services, Inc., is an “employer” within the meaning set forth

in the FLSA, and was, at all times relevant to the allegations in this Complaint, Plaintiff’s

employer.

       23.    Tuchshnieder is an “employer” within the meaning set forth in the FLSA,

and was, at all times relevant to the allegations in this Complaint, Plaintiff’s employer.

       24.    Duncan is an “employer” within the meaning set forth in the FLSA, and was,

at all times relevant to the allegations in this Complaint, Plaintiff’s employer.

       25.    Defendants have employees engaged in commerce and have employees

handling or otherwise working on goods or materials that have been moved in or produced

for commerce by others.

       26.    TFS Oilfield Services, LLC’s annual gross volume of sales made or

business done is not less than $500,000.00 (exclusive of excise taxes at the retail level

that are separately stated).

       27.    Texas Fueling Services, Inc.’s annual gross volume of sales made or

business done is not less than $500,000.00 (exclusive of excise taxes at the retail level

that are separately stated).




                                             Page 4 of 9
                      Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                                        Original Complaint
             Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 5 of 9



       28.     Defendants’ workers routinely use hard hats, oilfield equipment, fueling

equipment, wrenches, and other tools, in performing their job duties. Thus, its employees

used, handled, sold, and/or worked on, goods or materials that were produced for or

traveled in interstate commerce.

                                IV. FACTUAL ALLEGATIONS

       29.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       30.     During part of the three (3) years prior to the filing of this lawsuit, Plaintiff

worked for Defendants as a Frack Fuel Technician.

       31.     Frack Fuel Technicians’ primary duties were the physical labor involved in

fueling up frack equipment at well sites, and these are the job duties that Plaintiff

performed.

       32.     In addition, Plaintiff, working with equipment or material that moved across

state lines or moving across state lines himself, drove, rode in, and/or effected the safe

movement of a vehicle which weighed less than 10,001 pounds every week while working

for Defendant.

       33.     Plaintiff was classified as an hourly employee for the entire duration of his

employment with Defendants and was paid an hourly rate.

       34.     During his shifts, Plaintiff almost always worked in excess of forty (40) hours

per week throughout his tenure with Defendants.

       35.     Plaintiff clocked in at the start of his shifts and clocked out at the end of his

shifts via electronic software that was implemented and maintained by Defendants.




                                              Page 5 of 9
                       Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                                         Original Complaint
             Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 6 of 9



       36.     Plaintiff did not receive overtime compensation for all hours worked during

weeks in which he worked more than forty (40) hours for Defendants.

       37.     Plaintiff was and is entitled to one and one-half (1.5) times his regular rate

of pay for all hours worked in excess of forty (40) in a week.

       38.     Defendants paid overtime compensation for some hours worked in excess

of forty (40) hours per week but refused to pay Plaintiff for all hours worked over forty (40)

per week, even though Defendants were aware of those additional hours worked.

       39.     Plaintiff’s weekly work puts him within the Technical Corrections Act as it

modifies the Motor Carrier Act. Plaintiff is entitled to overtime premiums.

       40.     Defendants knew, or showed reckless disregard for whether the way they

paid Plaintiff violated the FLSA.

                              V. FIRST CLAIM FOR RELIEF

       84.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       85.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee’s regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207.

       86.     Defendants failed to pay Plaintiff at a rate of one and one-half (1.5) times

his regular rate for all hours worked over forty (40) hours per week, despite his entitlement

thereto.

       87.     Defendants’ conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.




                                              Page 6 of 9
                       Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                                         Original Complaint
                Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 7 of 9



         88.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for unpaid overtime wages, liquidated damages, pre-judgment interest, civil

penalties and costs, including reasonable attorney’s fees as provided by the FLSA.

         89.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                                    VI. EQUITABLE TOLLING

         105.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

         106.    The applicable statute of limitations for Plaintiff’s FLSA cause of action

should be tolled because strict application of the statute of limitations would be

inequitable.

         107.    Defendants, as employers with a duty to comply with the FLSA and the

means to do so, were and have been at all relevant times in a far superior position than

Plaintiff to understand the FLSA and apply it appropriately, and Defendants should not be

permitted to benefit from this imbalance of power by the passage of time.

         108.    Further, FLSA regulations require that all employers display posters

advising employees of their minimum wage and overtime pay rights. 29 C.F.R. § 516.4.

         109.    An employer’s failure to post required FLSA notices regarding minimum

wage and overtime provisions can toll the statute of limitations. United States v. Sabhnani,

566 F. Supp. 2d 139 (E.D.N.Y. 2008); Henchy v. City of Absecon, 148 F. Supp. 2d 435,

439 (D.N.J. 2001); Kamens v. Summit Stainless, Inc., 586 F. Supp. 324, 328 (E.D. Penn.

1984).

                                               Page 7 of 9
                        Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                                          Original Complaint
              Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 8 of 9



       110.     Defendants failed to post all appropriate notices regarding the FLSA.

                                  VII. PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Alphonse Nibbs respectfully prays

as follows:

       (a)      That each Defendant be summoned to appear and answer herein;

       (b)      That Defendants be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to him;

       (c)      A declaratory judgment that Defendants’ practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R.

§ 516 et seq.;

       (d)      Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R.

§516 et seq.;

       (e)      Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. §201, et seq., and attendant regulations at 29 C.F.R. §516 et seq., in an amount

equal to all unpaid overtime compensation owed to Plaintiff during the applicable statutory

period;

       (f)      An order directing Defendants to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

       (g)      Such other and further relief as this Court may deem necessary, just and

proper.




                                              Page 8 of 9
                       Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                                         Original Complaint
Case 5:18-cv-01103 Document 1 Filed 10/18/18 Page 9 of 9



                                                  Respectfully submitted,

                                                  PLAINTIFF ALPHONSE NIBBS

                                                  SANFORD LAW FIRM, PLLC
                                                  One Financial Center
                                                  650 South Shackleford Road, Suite 411
                                                  Little Rock, Arkansas 72211
                                                  Telephone: 501) 221-0088
                                                  Facsimile: (888) 787-2040

                                         By:      /s/ Josh Sanford
                                                  Josh Sanford
                                                  Tex. Bar No. 24077858
                                                  josh@sanfordlawfirm.com




                              Page 9 of 9
       Alphonse Nibbs, et al. v. TFS Oilfield Services, LLC, et al.
             U.S.D.C. (W.D. Tex.) Case No. 5:18-cv-1103
                         Original Complaint
